       Case 1:17-cv-00431-AT Document 224 Filed 12/19/18 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


ATLANTIC RECORDING
CORPORATION, LAFACE
RECORDS LLC, SONY MUSIC
ENTERTAINMENT, UMG
RECORDINGS, INC., WARNER                      Civil Action No.
BROS. RECORDS INC., ARISTA                    1:17-CV-00431-AT
MUSIC, ARISTA RECORDS LLC,
BAD BOY RECORDS LLC,
CAPITOL RECORDS, LLC,
ELEKTRA ENTERTAINMENT
GROUP INC., ROC-A-FELLA
RECORDS, LLC, SONY MUSIC
ENTERTAINMENT US LATIN LLC,
and ZOMBA RECORDING LLC,

      Plaintiffs,


      v.

SPINRILLA, LLC and JEFFERY
DYLAN COPELAND,

      Defendants.


                        PLAINTIFFS’ MOTION FOR
                    SUMMARY JUDGMENT ON LIABILITY

     Pursuant to Local Rule 56.1, Plaintiffs Atlantic Recording Corporation,

LaFace Records LLC, Sony Music Entertainment, UMG Recordings, Inc., Warner

                                    1
        Case 1:17-cv-00431-AT Document 224 Filed 12/19/18 Page 2 of 4




Bros. Records Inc., Arista Music, Arista Records LLC, Bad Boy Records LLC,

Capitol Records, LLC, Elektra Entertainment Group Inc., Roc-A-Fella Records,

LLC, Sony Music Entertainment US Latin LLC, and Zomba Recording LLC

(collectively “Plaintiffs”) hereby move for summary judgment on Defendants’

liability. As described in the attached Brief in Support of Plaintiffs’ Motion for

Summary Judgment on Liability, an overwhelming volume of undisputed evidence

demonstrates that Defendants have encouraged, facilitated, profited from, and

themselves engaged in infringement of Plaintiffs’ copyrighted sound recordings on

a massive scale. There is no genuine dispute as to any material fact concerning

Defendants’ liability. Accordingly, Plaintiffs respectfully request that the Court

grant this motion and enter a judgment in Plaintiffs’ favor, and against Defendants,

on Defendants’ liability on Counts I and II of Plaintiffs’ Amended Complaint, Dkts.

127, 221-1.

      In support of this motion, Plaintiffs rely upon the attached Brief; the attached

Rule 56.1 Statement of Undisputed Material Facts; the attached declarations of Scott

Bauman, Wade Leak, Paul Sinclair, Carlos Linares, Jeremy Landis, William Scott

Duvall Jr., James Pollock, Kenneth L. Doroshow, Scott B. Wilkens, Previn Warren,

Albert Peterson, and Jeffrey K. Phillips and the accompanying exhibits filed

herewith; Plaintiffs’ Counter-Statement of Facts in Opposition to Defendants’ First

                                          2
        Case 1:17-cv-00431-AT Document 224 Filed 12/19/18 Page 3 of 4




Motion for Summary Judgment filed on February 13, 2018, Dkts. 177-1, 178-1; and

upon prior papers filed, and prior proceedings held, in this matter.



This 19th day of December, 2018.              Respectfully submitted,


/s/ Kenneth L. Doroshow

JENNER & BLOCK LLP                            TROUTMAN SANDERS LLP

KENNETH L. DOROSHOW                           JAMES A. LAMBERTH
(Admitted Pro Hac Vice)                       james.lamberth@troutmansanders.com
SCOTT B. WILKENS                              Georgia Bar No. 431851
(Admitted Pro Hac Vice)                       600 Peachtree Street, N.E.
PREVIN WARREN                                 Suite 5200, Bank of America Plaza
(Admitted Pro Hac Vice)                       Atlanta, GA 30308-2216
1099 New York Ave., N.W. Suite 900            Telephone: (404) 885-3362
Washington, DC 20001                          Facsimile: (404) 962-6611
Telephone: (202) 639-6000
Facsimile: (202) 639-6066

AVA U. McALPIN
(Admitted Pro Hac Vice)
919 Third Avenue
New York, NY 10022
Telephone: (212) 891-1600
Facsimile: (212) 891-1699


Attorneys for Plaintiffs




                                          3
        Case 1:17-cv-00431-AT Document 224 Filed 12/19/18 Page 4 of 4




         CERTIFICATE OF COUNSEL REGARDING FONT SIZE
      I, Ava U. McAlpin, an attorney, hereby certify that the foregoing has been

prepared with a font size and point selection (Times New Roman, 14 pt.) which is

approved by the Court pursuant to Local Rules 5.1(C) and 7.1(D).



                                           /s/ Ava U. McAlpin_____
                                           AVA U. McALPIN




                           CERTIFICATE OF SERVICE

      I, Ava U. McAlpin, an attorney, hereby certify that on this 19th day of

December 2018, the foregoing papers were electronically filed with the Clerk of

Court using the CM/ECF system, which will automatically send electronic

notification and a service copy of this filing to all counsel of record who have

appeared in this matter.


                                           /s/ Ava U. McAlpin____
                                           AVA U. McALPIN




                                       4
